Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Forum at Lincoln Heights,
(CCN: 45-5870),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-11-275
Decision No. CR2359
Date: April 20, 2011
DECISION DISMISSING REQUEST FOR HEARING

This matter is before me on the Motion to Dismiss filed by the Centers for Medicare

& Medicaid Services (CMS) on March 21, 2011. The Forum at Lincoln Heights,
Petitioner, opposes the CMS Motion. For the reason set out below, I GRANT the Motion
to Dismiss.

I. Background

The Texas Department of Aging and Disability Services (TDADS) completed a survey of
Petitioner’s facility on November 18, 2010. By notice letter dated December 9, 2010,
CMS advised Petitioner that it was not in substantial compliance with federal
requirements that govern participation of nursing homes in Medicare and Medicaid. The
notice letter informed Petitioner that CMS would impose the following remedies:
termination of Petitioner’s provider agreement if substantial compliance was not achieved
by April 18, 2011; two per-instance civil money penalties (CMPs) of $3,750 each for
deficiency tags F-224 and F-323, for a total of $7,500; a denial of payment for new
admissions (DPNA); and withdrawal of approval of a nurse aide training and competency
evaluation program (NATCEP). Significantly, the parties now agree that Petitioner
neither operated a NATCEP during relevant times nor sought approval to do so.
By notice letter dated December 21, 2010, CMS informed Petitioner that it had rescinded
the two per-instance CMPs but that the termination of Petitioner’s provider agreement,
the DPNA, and the withdrawal of NATCEP approval would remain in effect.

Petitioner’s Request for Hearing was filed February 4, 2011. Then, by notice letter dated
February 17, 2011, CMS informed Petitioner that it had achieved substantial compliance
with participation requirements as of February 8, 2011. The notice advised Petitioner
that CMS was rescinding the proposed enforcement actions of the DPNA and termination
of Petitioner’s provider agreement.

Petitioner’s Request for Hearing was received and docketed by the Civil Remedies
Division on February 17, 2011. My Acknowledgment and Initial Docketing Order of that
date, at Paragraph 2, gave the parties 30 days to submit Reports of Readiness or file
dispositive motions. Petitioner filed a timely Report of Readiness. CMS filed a timely
Motion to Dismiss and an incorporated memorandum of law. CMS filed three exhibits
(CMS Exs. A-C). Petitioner filed a response opposing the CMS Motion along with two
exhibits (P. Exs. | and 2). All proffered exhibits are admitted as designated.'

II. Discussion

CMS asserts that all enforcement remedies it sought to impose against Petitioner have
been rescinded. Petitioner does not contest this assertion. Thus, the issue before me is
whether a long-term care facility has a right to a hearing when CMS withdraws the
enforcement remedies provided for in 42 C.F.R. § 488.406. This is an issue that has been
addressed many times by the Administrative Law Judges (ALJs) of the Civil Remedies
Division, and without exception each has come to the same resolution of that issue that I
announce here. I find and conclude that The Forum at Lincoln Heights is not entitled to a
hearing, and on the basis of 42 C.F.R. § 498.70(b), I grant CMS’s Motion to Dismiss.

The hearing rights of a long-term care facility are established by federal regulations at
42 C.F.R. Part 498. A provider dissatisfied with CMS’s initial determination is entitled
to further review, but administrative actions that do not constitute initial determinations
are not subject to appeal. 42 C.F.R. § 498.3(d). The regulations specify which actions
are “initial determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R.

"Tt is not immediately clear why CMS chose to mark its three exhibits CMS Ex. A, CMS
Ex. B, and CMS Ex. C. In my Order of February 17, 2011, the parties were “encouraged
to review the CRDP (Civil Remedies Division Procedures) carefully, because they
govern the form and content of all filings made subject to Paragraphs 2, 3, 4, and 5 of this
Order ....” CRDP § 9 specifies a different system for marking exhibits, e.g. CMS Ex. 1,
CMS. Ex. 2, CMS Ex. 3, ete.
§ 488.406 is an initial determination for which a facility may request a hearing.

42 C.F.R. § 498.3(b)(13). Unless the finding of noncompliance results in the actual
imposition of a specified remedy the finding is not an initial determination. 42 C.F.R.

§ 498.3(d)(10)(ii). Where, as here, CMS rescinds all proposed remedies, a facility has no
hearing right because no determination properly subject to a hearing exists. It is the final
imposition of an enforcement remedy or sanction and not the citation of a deficiency that
triggers a facility’s right to a hearing pursuant to 42 C.F.R. Part 498. Golden Living
Center-Grand Island Lakeview, DAB No. 2364 (2011); Fountain Lake Health and
Rehabilitation, Inc., DAB No. 1985 (2005); Lakewood Plaza Nursing Center, DAB No.
1767 (2001); The Lutheran Home-Caledonia, DAB No. 1753 (2000); Schowalter Villa,
DAB No. 1688 (1999); Arcadia Acres, Inc., DAB No. 1607 (1997).

Petitioner resists the CMS Motion maintaining that not permitting it to appeal the
underlying survey findings or the scope and severity of the deficiencies as cited could
leave it subject to inclusion in CMS’s Special Focus Facility program? which Petitioner
claims would adversely affect its reputation, and thus potentially would limit its ability to
compete in the marketplace, and would jeopardize its income. Although Petitioner seeks
to use this forum to protect its reputation by attempting to refute the citations of
deficiencies, there simply is no relief that I can afford Petitioner. The potential for
Petitioner to be included in the Special Focus Facility program list is neither an
enforcement remedy nor an initial determination subject to my review. 42 C.F.R.

§§ 488.406, 498.3(b). See, e.g., Golden Living Center-Grand Island Lakeview, DAB No.
2364, at 5-6.

Petitioner also asserts that it would be denied its due process rights if not allowed to
appeal the deficiencies and scope and severity ratings determined by CMS. However,
similar arguments have not found success when they have been raised in this forum or
before the Departmental Appeals Board (Board). Neither the ALJs of this forum nor the
Board may consider such challenges to CMS actions. Carrington Place of Muscatine,
DAB No. 2321, at 24 (2010); Columbus Park Nursing and Rehabilitation Center, DAB
No. 2316, at 10 (2010).

The regulations and prior decisions in this forum and before the Board uniformly adhere
to the doctrine that there is no right to a hearing where deficiencies are identified, but
where CMS had thereafter rescinded the initial determination to impose enforcement
sanctions or remedies. Here, the two CMPs, the DPNA, and the termination of
Petitioner’s provider agreement were all rescinded, and the purported disapproval of

> Long-term care facilities that have a record of substandard quality of care may be
selected by their respective state for inclusion in CMS’s Special Focus Facility program
list. Upon placement on the list, a facility would be subject to twice the number of
standard surveys. P. Ex. 1.
Petitioner’s NATCEP was a nullity because Petitioner did not operate one in the first
place. After the CMS letter of February 17, 2011 Petitioner faced no sanctions or
remedies.* The authority delegated to me by the Secretary of this Department in cases
involving CMS is specified at 42 C.F.R. §§ 498.3 and 498.5. The regulations limit my
authority to hear and decide only cases involving specified initial determinations by
CMS, and since February 17, 2011 none have been present in this case.

Section 498.70(b) authorizes me to dismiss a hearing request when a petitioner does not
have a right to a hearing, and, for that reason I do so now in this matter. Petitioner’s
February 4, 2011 Request for Hearing must be, and it is, DISMISSED. The parties may
request that an order dismissing a case be vacated pursuant to 42 C.F.R. § 498.72.

/s/
Richard J. Smith
Administrative Law Judge

> A substandard quality of care citation provides a facility with an independent basis to
appeal the remedy of withdrawal of approval of its NATCEP, but here review is not
available to Petitioner as it was neither operating a NATCEP nor seeking approval to
operate one. 64 Fed. Reg. at 39,934 (July 23, 1999); 42 C.F.R. § 498.3(b)(16). Petitioner
does not dispute the essential nugatory character of CMS’s proposed disapproval of a
program Petitioner never operated.
